            Case 2:18-cv-00723-JHS Document 18 Filed 04/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 AMERICAN FEDERATION OF STATE,
 COUNTY AND MUNICIPAL
 EMPLOYEES, LOCAL 2187,
                                                              CIVIL ACTION
                        Plaintiff,                            NO. 18-723

        v.

 JACQUELINE MARSHALL,

                        Defendant.


                                          ORDER

       AND NOW, this 16th day of April 2021, upon consideration of Plaintiff’s Motion for

Judgment on the Pleadings (Doc. No. 9), and in accordance with the Opinion of the Court issued

this day, it is ORDERED that Plaintiff’s Motion (Doc. No. 9) is DENIED. It is FURTHER

ORDERED that the case is DISMISSED. The Clerk of Court shall close this case for statistical

purposes.




                                                  BY THE COURT:



                                                  /s / J o el H . S lo ms k y
                                                  JOEL H. SLOMSKY, J.
